 

--------------------------------------------------------------------------------

 
Exhibit 10.2


SERVICE AGREEMENT




This Service Agreement, dated as of March 31, 2014 (the "Agreement"), is between
Celadon Group, Inc., a Delaware corporation and Quality Equipment Leasing, LLC.,
a Delaware limited liability company (hereinafter collectively "Servicer"), and
Element Financial Corp., a Delaware corporation ("Purchaser").


WHEREAS, Servicer, (as Seller) and Purchaser have entered into a Portfolio
Purchase Agreement dated as of March 31, 2014 (the "Purchase and Sale
Agreement"), whereby Servicer agreed to sell and assign to Purchaser certain
Transactions and the Assigned Property related thereto, including its rights in
and to the Payments due under the Transaction Documents (the "Existing
Transactions");


WHEREAS, Servicer and Purchaser have entered into a Program Agreement (the
"Program Agreement") whereby Servicer has agreed to refer certain Independent
Contractors to Purchaser on an ongoing basis going forward for the purpose of
the Independent Contractors entering into Transactions with Purchaser by which
they would lease or finance Delivery Vehicles for use in delivering goods for
Servicer (the "Future Transactions");


WHEREAS, Purchaser and Servicer have agreed that, unless and until Servicer is
terminated as billing and collecting agent under this Agreement, Servicer shall
serve as billing and collecting agent for the benefit of Purchaser to perform
certain administrative duties in connection with the Existing Transactions and
Future Transactions and Payments, to the extent set forth herein, including,
without limitation, the obligation to collect and receive the Payments on behalf
of Purchaser and to remit same to Purchaser, and to ensure that insurance
remains in place and that all sales, use, personal property, privilege, license
and other taxes arising under or in connection with the Assigned Interests are
paid ("Tax Payments") and that all tax returns, reports and filings ("Tax
Filings") are properly made; and


WHEREAS, Servicer and Purchaser desire to set forth the terms and conditions
under which Servicer will be responsible for the servicing and administration of
the Transactions and Payments, including collection, receipt and remittance of
the Payments on behalf of Purchaser.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and of other valuable considerations, receipt of which is hereby
acknowledged, the parties hereby agree as follows:


1.    Capitalized terms used herein but not otherwise defined herein shall have
the meaning assigned to such terms in the Purchase and Sale Agreement and the
Program Agreement. The following terms used herein shall have the meanings
indicated:


"Distribution Date" means the tenth day of each calendar month.
 
 
1

--------------------------------------------------------------------------------

 
 
"Event of Bankruptcy" means either of the following;


a)   Servicer shall become insolvent or bankrupt or shall admit in writing its
inability to pay any portion of its debts as they mature or make an assignment
for the benefit of creditors, or a receiver or trustee shall have been appointed
with respect to it or to any of its estate; or


b)   any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings for relief under Title 11 of the United States
Code or any federal or state bankruptcy or insolvency law or similar law now or
hereafter in force for the relief of debtors shall be instituted by or against
Servicer, shall be consented to by it or shall not be dismissed within sixty
(60) days of such institution or it shall take any action in the furtherance of
the institution of any such proceeding.


"Reporting Period" means each calendar month.


2.           a)           Collection of Payments. Servicer agrees at its sole
cost and expense to act as billing and collecting agent for the benefit of
Purchaser as follows:


1.  
Approximately 70% of the Existing Transactions call for variable lease payments
by Independent Operators related to the miles each Delivery Vehicle is driven
per month by the Independent Operator. All other Existing Transactions and
Future Transactions call for fixed payment terms.



2.  
All Transaction payment amounts shall be automatically deducted from the
earnings of Independent Operator and paid to Servicer for the benefit of, and
shall be held in trust for, Purchaser (the "Actual Payment").



3.  
For the 70% of the Existing Transactions that have variable lease payments,
Servicer and Purchaser shall agree upon an expected monthly lease payment for
each Transaction based upon an average 38 month term for the Celadon portfolio
by each Obligor (the "Expected Payment").



4.  
Servicer shall pay to the Purchaser the Expected Payment and the contractual
amount for Transactions with fixed payments for each outstanding Transaction by
the 10th of each month. Accompanying the payment will be an Excel file which
will include the following fields:



FIELD NAME
FORMAT
SPECIAL FORMATTING
POSITION
EXAMPLE
Comment
Seq#
Numeric (7,0)
Zero filled
1-7
0000001
Record #1
Cust#
Char (7)
Blanks if no value
8-14
1005515
Cust #1005515
Lease#
Char (15)
Blanks if no value
15-29
101620-001
Lease #101620-001
Invoice#
Numeric (9,0)
Zero filled
30-38
000035789
Invoice #35789
Receipt Date
Numeric/Date (6,0)
MMDDYY (no slashes or dashes)
39-44
40209
Lockbox Date (April 2, 2009)
Filler
Numeric (8,4)
Zero filled
45-56
000000000000
12 zeros
Amt Paid
Numeric (9,2)
Zero filled
57-67
00000012345
$123.45
Check#
Numeric (7,0)
Zero filled
68-74
0000101
Check #101

 
 
2

--------------------------------------------------------------------------------

 
 
5.  
A template of the above file will be provided to the Servicer at or before
Closing of the Purchase and Sale Agreement between the parties.



6.  
Each quarter, by the 5th business day following the quarter end, Servicer shall
conduct an accounting of Actual Payments received from Obligors on each
Transaction per month as opposed to Expected Payments paid to Purchaser and
deliver such accounting to Purchaser. Accompanying the filing will be an Excel
file, the template for which will be provided to Servicer at or before closing
of the Purchase and Sale Agreement between the parties.



7.  
For each Transaction in which the Actual Payment for any given month is in
excess of the Expected Payment, Servicer shall pay the excess to Purchaser by
the 5th business day following the quarter end. Servicer and Purchaser shall
correspondingly reduce the residual amount with respect to the Delivery Vehicle
subject to such Transaction on their respective books and records by the amount
of the excess payment.



8.  
For each Transaction in which the Actual Payment for any given month is below
the Expected Payment, Servicer shall deduct the amount of the deficiency from
the recourse pool that it shall establish with respect to the Transactions in
accordance with the Purchase and Sale Agreement and the Program Agreement (the
"Recourse Pool"),



9.  
Servicer shall maintain the Recourse Pool in accordance with the Reserve Account
Agreement entered into between the Servicer and Purchaser of even date herewith.



b)           Maintenance of Delivery Vehicles. Servicer shall manage the regular
maintenance of the Delivery Vehicles which are the subject of the Transactions
as follows:


1.  
Each of the Existing Transactions and Future Transactions call for payment by
Independent Operators into a maintenance fund created with respect to each
Delivery Vehicle subject to a Transaction and based on the total number of miles
the Delivery Vehicle is driven per month by Obligor (each said fund is referred
to a "Maintenance Fund" and the aforesaid payment contributions are referred to,
collectively, as "Maintenance Contributions").



2.  
All Maintenance Contributions shall be automatically deducted from the earnings
of Independent Operators and paid to Servicer for Servicer's benefit to be used
to fund the repairs of the Delivery Vehicles.



3.  
Servicer shall keep an accounting of the maintenance fund for each transaction.

 
 
3

--------------------------------------------------------------------------------

 
 
4.  
Where maintenance or repair of a Delivery Vehicle is necessary, Servicer shall
use the Maintenance Fund for the applicable Transaction to pay for the necessary
maintenance or repair.



5.  
Where the Maintenance Fund is insufficient to cover the expense of maintenance
or repair, Servicer shall make arrangements with the Independent Operator for
credit with respect to the deficient amount to be paid over time by future
maintenance fund payments.



6.  
Purchaser shall have no obligation with respect to maintenance or repair of
Delivery Vehicles which are the subject of the Transactions unless it should
elect to terminate this Service Agreement and Servicer's rights and obligations,
as servicer, hereunder.



c)   Remarketing and Sale of Delivery Vehicles. Servicer shall be responsible
for the remarketing and eventual sale of Delivery Vehicles as follows:


1.  
In the event that an Independent Operator obligated on each Transaction shall
default on the Transaction prior to its maturity, Servicer shall promptly notify
Purchaser of any default with respect to a Transaction and Servicer's planned
course of conduct in accord with this section of the Agreement.



2.  
When a default occurs, Servicer shall first determine whether the present
residual value of the Delivery Vehicle is in excess of the net book value of the
Delivery Vehicle (the "Net Book Value" being calculated by adding the
Transaction payments remaining until maturation to the expected eventual
residual value).



3.  
If the present residual value of the Delivery Vehicle is in excess of the
current Net Book Value of the vehicle, Servicer may sell the vehicle or, with
the authorization of the Purchaser, release the Delivery Vehicle.



4.  
The proceeds from the sale of the Delivery Vehicle shall be distributed as
follows: (a) the Net Book Value of the Vehicle is remitted to the Purchaser; (b)
any excess cost beyond the maintenance balance retained from Independent
Operator for the reconditioning of the Vehicle for sale is returned to the
Reserve Fund Account held with the Servicer pursuant to the Agreement; and, (c)
any excess funds over the initial Residual Amount are divided between Servicer
and Purchaser.



5.  
If the present residual value of the Delivery Vehicle is not in excess of the
current Net Book Value of the Delivery Vehicle, Servicer shall be responsible
for obtaining a new Independent Contractor to enter into a Transaction for the
Delivery Vehicle in question or funds will be paid to Purchaser from the Reserve
Fund Account.

 
 
4

--------------------------------------------------------------------------------

 
 
6.  
While remarketing the Delivery Vehicle, Servicer shall continue to make Expected
Payments on the terminated Transaction and deduct the amount of the Expected
Payments from the Recourse Pool.



7.  
When remarketing the Delivery Vehicle, Servicer shall give priority to placing
an Independent Contractor with the remarketed Vehicle ahead of all other
opportunities.



8.  
When a new Independent Contractor is found with respect to a remarketed Vehicle,
the Independent Contractor shall enter into a new Transaction with Purchaser, as
lessor or lender thereunder, for no additional consideration, and Servicer shall
delivery all original Transaction Documents evidencing said new Transaction to
Purchaser.



d)   Servicer agrees to indemnify Purchaser against any direct damages, claims,
costs or expenses (including but not limited to reasonable attorneys' fees)
which may be incurred by Purchaser to the extent they arise out of the
negligence or willful misconduct of, or any violations of law by, Servicer in
performing any of its duties hereunder as collecting agent for Purchaser.


3           Reporting Requirements. Servicer shall provide to Purchaser the
following reports on each Distribution Date:


a)  
Paid History Report through the end of the most recent Reporting Period, in the
form attached hereto as Exhibit A or as otherwise acceptable to Purchaser;



b)  
Delinquency Report sorted by Obligor, for the most recent Reporting Period, in
the form attached hereto as Exhibit B or as otherwise acceptable to Purchaser;



c)  
All gains and losses on sale of Delivery Vehicles;



d)  
Outstanding Advance Report listing by Transaction what portions of the most
recent Aggregate Monthly Payment constituted Advances and the total outstanding
Advances with respect to each Transaction;



e)  
Loss Pool Report, indicating the Loss Pool amount and all additions and
subtractions thereto since the prior report;



f)  
Reserve Account statement and Reserve Fund balance;



g)  
An Idle Truck Report at each month end;



h)  
A Preventative Maintenance Compliance Report at each month end;



i)  
Monthly in electronic format of template outlined in Section 3.1 (c) of the
Portfolio Purchase Agreement;

 
 
5

--------------------------------------------------------------------------------

 
 
j)  
Annual compliance certificate from Chief Finance Officer on representations and
warranties; and



k)  
Other reports as may be reasonably requested from time to time.



4.           Servicer covenants to:


a)  
comply with all applicable laws with respect to the Transactions and enforcing
any of Purchaser's rights thereunder;



b)  
preserve its existence as a corporation and/or limited liability company, as the
case may be, duly organized, validly existing and in good standing, under the
laws of the State of Delaware;



c)  
permit inspection/audit by Purchaser or assignee of its books and records
relating to the Transactions, Payments and other Assigned Property upon
reasonable notice during normal business hours at Servicer's address set forth
above, and shall assist Purchaser in connection with such inspections/audits;



d)  
comply with its obligations under the Transaction Documents;



e)  
not agree to any amendments or modifications of the Transaction Documents
without the prior written consent of Purchaser that would (i) change the amount,
due date, interest rate or rental rate or prepayment fee, defer or forgive the
payment of any principal or interest or rent (including changing the maturity
date of a Transaction), (ii) waive any provision of a Transaction (including any
change in any time period) prohibiting prepayment in whole or in part, or reduce
the outstanding principal amount or imputed principal balance (except for
reductions contemplated by the Transaction Documents), (ii) release, or agree to
the substitution or exchange of any Collateral for, any portion of the
Transaction or Collateral or release the liability of any person or entity
liable for any payment on any Transaction, (iii) grant any concession with
respect to the compliance with any material obligations imposed by the
Transaction Documents, (iv) release the Obligor from any of its obligations to
make any payment with respect to the Transaction, or (v) accelerate or extend
the maturity date of any Payment, commence any action, terminate any Transaction
or repossess and resell any Collateral, or (vi) take any action or fail to take
any action which would materially adversely affect the value of any Existing
Transactions or Future Transactions, reduce the likelihood of recovery of any
Payment or the security of the Transaction.



f)  
not impair the rights or breach the quiet enjoyment of any Obligor under the
Transaction Documents,

 
 
6

--------------------------------------------------------------------------------

 
 
g)  
not create any lien, security interest or other encumbrance against any Assigned
Property except in favor of Purchaser as may be permitted by Purchaser in
writing;



h)  
comply with its credit and collection policies with respect to the Payments,
which policies shall be commercially reasonable and in accordance with normal
policies of similar companies in the equipment finance and leasing industries;



i)  
pursue the interests of Purchaser in the same manner as it would pursue its own
interests in the exercise any remedies available under the Transaction
Documents, without discrimination;



j)  
promptly provide to Purchaser copies of any notices and material information
received by Servicer in connection with the Transactions;



k)  
notify Purchaser monthly of the existence of any default or event of default, or
the occurrence of any event which, with notice or lapse of time, or both, would
constitute a default or event of default under any Transaction Document of which
Servicer has knowledge;



l)  
provide evidence of insurance for each Transaction pursuant to the Transaction
Documents to Purchaser and make claims against any insurance policy relating to
the Equipment in the same manner as it would pursue its own interests, and to
promptly remit to Purchaser any insurance proceeds received as a result of such
claim; and



m)  
provide to Purchaser copies of its audited yearly financial statements within
120 days after the end of each fiscal year to the extent not available on
Seller's website or at http://www.sec.gov.



Servicer further agrees to pay Purchaser interest (after as well as before
judgment) on any amounts required to be paid by Servicer to Purchaser hereunder
and not paid by Servicer when due hereunder at the rate equal to the Discount
Rate plus four percent.


5.           Termination of Servicing. Purchaser may, upon written notice to
Servicer, terminate the rights and obligations of Servicer set forth in this
Agreement, or any portion thereof, and notify the applicable Obligor(s) to make
all subsequent Payments directly to Purchaser upon the occurrence of any one of
the following:


a)  
if Servicer shall fail to make any required payment due hereunder and such
failure shall continue unremedied for ten (10) business days after notice, or if
Servicer shall fail to perform any of its other agreements hereunder in any
material respect and such failure shall continue unremedied for thirty (30) days
after notice;

 
 
7

--------------------------------------------------------------------------------

 
 
b)  
any material representation or warranty made by Servicer in the Purchase and
Sale Agreement, Program Agreement, or by Servicer in this Agreement shall prove
to be false or inaccurate in any material respect if such inaccuracy would have
a material adverse effect and such inaccuracy has not been remedied in all
material respects within thirty (30) days after written notice;



c)  
Servicer shall fail to perform any covenant contained in the Purchase and Sale
Agreement or Program Agreement and such failure shall continue unremedied for
thirty (30) days (or in the case of a failure to pay money, ten (10) business
days) after written notice;



e)  
Servicer shall suffer a change of ownership of a controlling position of the
capital stock, or a sale of all or substantially all of the assets of Servicer
to any entity or individual which is not now an affiliate of Servicer;



f)  
an Event of Bankruptcy shall have occurred with respect to Servicer or Parent;
or



g)  
if Servicer fails to repurchase any Transaction pursuant to Article V of the
Purchase and Sale Agreement), provided however, that in such event, any
termination of Servicer as Servicer shall only be with respect to the
transaction related to such Transaction Document and only where Purchaser elects
to take over servicing, as opposed to proceeding with the Remarketing of the
Delivery Vehicle, as referenced above.



Upon any termination, as provided, herein, Servicer shall deliver to Purchaser
all requested and available information concerning the billing and payment by
Servicer hereunder so that Purchaser or Purchaser's designee may assume such
duties and shall otherwise cooperate with Purchaser to accomplish the prompt,
effective and smooth transition of servicing to Purchaser or Purchaser's
designee. This will include transfer of automatic deductions generated by
Obligors to Purchaser, including lease Payments and maintenance fund payments.
Servicer shall transfer all funds in its possession in maintenance accounts with
respect to Obligors and the Transactions to Purchaser.


In the event that the Servicing Agreement is terminated, the triggers for
funding the Reserve Pool will commence and available funds will be provided to
the Purchase immediately. This Reserve will be held until full payout of all
Transactions. The replacement servicer, which may include the Purchaser will
earn a reasonable fee to be paid from the Reserve Pool.


Except as otherwise provided herein or in the Purchase and Sale Agreement or
Program Agreement, upon such termination, Servicer shall be relieved of any
further servicing obligations with regard to the Transaction Document for which
servicing was terminated. Upon any termination, as provided, herein, Servicer
does hereby irrevocably constitute and appoint Purchaser or a new billing and
collection agent designated by Purchaser, as its true and lawful attorney with
full power of substitution, for it and in its name, place and stead, to enforce,
ask, demand, collect, receive, receipt for, sue for, compound and give
acquittance for any and all Assigned Interests with respect to the
transaction(s) for which servicing has been terminated, and to endorse the name
of Servicer on all checks, collections, receipts, instruments or notices in
connection with any Assigned Interest.
 
 
8

--------------------------------------------------------------------------------

 
 
7.           All notices, requests and demands to or upon the parties hereto
shall be deemed to have been given or made when received by the parties at the
following addresses, or to such other addresses as may hereafter be designated
in writing:


If to Servicer:
 
Celadon Group, Inc.
9503 E. 33rd Street
Indianapolis, IN 46235
Attn: Eric Meek, CFO
Fax:  (317) 829-6375
 
If to Purchaser:
 
Element Financial Corp.
655 Business Center Drive
Horsham, PA 19044
Attn: Rene Paradis, CAO & CFO
Fax:  (267) 960-2061



8.   This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania.


9.   This Agreement shall be binding upon the parties hereto and their
respective successors.


10.         Servicer may not assign, sell, or otherwise transfer any of its
rights or obligations without Purchaser's prior written
consent.  Notwithstanding the foregoing, Servicer acknowledges and agrees that
Purchaser may, without prior notice to Company assign any and all of its rights
and obligations.


11.         This Agreement may be executed in any number of counterparts, and by
different parties hereto on separate counterparts, each of which, when so
executed and delivered shall be an original but all such counterparts shall
together constitute one and the same instrument.


12.         This Agreement supersedes all previous arrangements and agreements,
whether written or oral, and comprises the entire agreement, between the parties
hereto in respect of the subject matter hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
13.   This Agreement may be amended or varied only by writing, of even or
subsequent date hereof, executed by Purchaser and Servicer.


14.   No course of dealing between Purchaser and Servicer, nor any delay in
exercising any rights or remedies hereunder or otherwise shall operate as a
waiver of any of the rights and remedies of Purchaser or Servicer.


15.   The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision.


16.   Each of Purchaser and Servicer agrees to execute and deliver promptly to
the other all such further instruments and documents as may reasonably be
requested by the other in order to carry out fully the intent, and to accomplish
the purposes, of the transactions referred to herein.


17.   SERVICER AND PURCHASER WAIVE THEIR RIGHT TO A TRIAL BY JURY WITH RESPECT
TO ANY MATTER ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT.


18.   The parties hereto agree to the exclusive jurisdiction and venue for any
disputes, actions, or proceedings arising hereunder of the United States
District Court for the Eastern District of Pennsylvania or, if the
jurisdictional minimum amount, if any, is not met, then the Pennsylvania State
Court in the Montgomery County Court of Common Pleas.


IN WITNESS WHEREOF, SERVICER and PURCHASER have caused their names to be signed
hereto by their respective officers hereto duly authorized as of the day and
year first above written.


CELADON GROUP, INC.
QUALITY EQUIPMENT LEASING, LLC
       
By:
/s/ Eric Meek
 
Name:
Eric Meek
 
Title:
Treasurer

 

 
ELEMENT FINANCIAL CORP.
       
By:
/s/ Donald P. Campbell
 
Name:
Donald P. Campbell
 
Title:
CEO

 
Back to Form 10-Q [form10q.htm]